

116 S3623 IS: Coronavirus Community Relief Act
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3623IN THE SENATE OF THE UNITED STATESMay 6, 2020Mr. Heinrich (for himself, Mr. Jones, Mrs. Murray, Mrs. Feinstein, Mr. Udall, Ms. Klobuchar, Mr. Wyden, Mr. Blumenthal, Ms. Warren, Ms. Cortez Masto, Mr. Schatz, Mr. Bennet, Mr. Booker, Ms. Cantwell, Ms. Harris, Mr. Peters, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo provide for an enhanced Coronavirus relief fund for units of
government with a population of 500,000 or less, and for other
purposes.1.Short titleThis Act may be cited as the Coronavirus Community Relief Act.2.Coronavirus relief fund for units of government with a population of 500,000 or lessTitle VI of the Social Security Act (42 U.S.C. 801 et seq.) (as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136)) is amended by adding at the end the following:602.Coronavirus relief fund for units of government with a population of 500,000 or less(a)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for making payments to units of local government with a population of 500,000 or less, $250,000,000,000 for fiscal year 2020. (b)Authority To make paymentsThe Secretary shall pay to a unit of local government the relative unit of local government population proportion amount determined for such government under subsection (c)(4) within 30 days after such government submits the certification required by subsection (e). (c)Payment amounts(1)In generalThe maximum aggregate amount paid under this section for fiscal year 2020 to units of local government in a State shall not exceed the relative population proportion amount determined for the State under paragraph (2) for such fiscal year. (2)Relative population proportion amountFor purposes of paragraph (1), the relative population proportion amount determined under this paragraph for a State for fiscal year 2020 is the product of— (A)the amount appropriated under subsection (a) for fiscal year 2020; and (B)the relative State population proportion determined under paragraph (3). (3)Relative state population proportion definedFor purposes of paragraph (2)(B), with respect to a State, the relative State population proportion is the quotient of— (A)the population of the State; and(B)the total population of all States.(4)Relative unit of local government population proportion amountFor purposes of subsection (b), with respect to a unit of local government, the relative unit of local government population proportion amount is equal to the product of—(A)the relative population proportion amount determined under paragraph (2) for the State in which the unit of local government is located; and(B)the quotient of— (i)the population of the unit of local government; and(ii)the sum of the population of all units of local government with a population of 500,000 or less within the State that submit the certification required by subsection (e) by the deadline specified in that subsection. (5)DataFor purposes of this subsection, the population of States and units of local governments shall be determined based on the most recent year for which data are available from the Bureau of the Census. (6)Other reliefThe payments made under this section shall be in addition to, and shall not affect or reduce, payments made to units of local government with a population that exceeds 500,000 under section 601.(d)Use of funds(1)In generalA unit of local government shall use the funds provided under a payment made under this section to cover only those costs of the unit of local government that— (A)such government reasonably deems to be necessary and directly or indirectly involve, relate to, are, have been, or will be incurred due to, or are, have been, or will be a response to circumstances caused by, the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19); and (B)were incurred during the period that begins on March 1, 2020, and ends on December 30, 2020. (2)Authority to transfer fundsIf a unit of local government determines it will not expend all of the funds paid to the government under this section by the end of the period described in paragraph (1)(B), the government may transfer the unexpended portion of such funds to another unit of local government in the State with a population of 500,000 or less. Funds transferred under this paragraph—(A)shall be used by the unit of local government receiving such funds consistent with the requirements of paragraph (1); and(B)shall be deemed to be a cost of the unit of local government making the transfer. (e)CertificationIn order to receive a payment under this section, a unit of local government shall provide the Secretary with a certification signed by the Chief Executive (or equivalent) for the unit of local government that the local government’s uses of the funds are or will be consistent with subsection (d) not later than 15 days after the date of enactment of this section. (f)Inspector general oversight; recoupment(1)Oversight authorityThe Inspector General of the Department of the Treasury shall conduct monitoring and oversight of the receipt, disbursement, and use of funds made available under this section. (2)RecoupmentIf the Inspector General of the Department of the Treasury determines that a unit of local government has failed to comply with subsection (d), the amount equal to the amount of funds used in violation of such subsection shall be booked as a debt of such entity owed to the Federal Government. Amounts recovered under this subsection shall be deposited into the general fund of the Treasury. (3)Authority of inspector generalNothing in this subsection shall be construed to diminish the authority of any Inspector General, including such authority as provided in the Inspector General Act of 1978 (5 U.S.C. App.). (4)FundingNotwithstanding section 601(f)(3), the Inspector General of the Department of the Treasury may use the amounts appropriated under that section to carry out oversight and recoupment activities under this section in addition to the oversight and recoupment activities carried out under section 601(f). (g)DefinitionsIn this section:(1)CostsThe term costs includes, but is not limited to, lost revenue, reimbursement for expenses incurred before the date of enactment of this section, and increases in costs reasonably believed to be the direct or indirect result of, or direct or indirect responses to circumstances caused by, the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19). (2)Local governmentThe term unit of local government means any of the following that has a population of 500,000 or below: a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level. (3)SecretaryThe term Secretary means the Secretary of the Treasury. (4)StateThe term State means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa..